 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDCedars-SinaiMedicalCenterandCedars-SinaiHousestaff Association,PetitionerCase 31-RC-2983June 10, 1976ORDER DENYING MOTIONOn March 19, 1976, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding, finding that interns, residents,and clinical fellows are not employees within themeaning of Section 2(3) of the Act Further, theBoard dismissed the petition inasmuch as no ques-tion affecting commerce existed concerning the rep-resentation of employees of the Employer within themeaning of Section 9(c) of the ActThereafter, on April 9, 1976, the Petitioner filed amotion for reconsideration,2 contending, insofar asthemerits of the Decision is concerned, that theBoard,inter aha,exceeded its statutory authority infinding that interns, residents, and clinical fellows arenot employees within the meaning of the Act, dis-torted or ignored certain record evidence, failed toconsider the legislative history of the 1974 health careamendments, and failed to consider whether house-staff members are professional employees within themeaning of Section 2(12) of the Act The Employersubmitted a memorandum in opposition to the mo-tion for reconsiderationThe Board having duly considered the matter, it ishereby ordered that the Petitioner's motion for re-consideration be, and it hereby is, denied on theground that the matters raised therein were previous-ly considered and rejected by the BoardMEMBER WALTHER,concurringIn its motion for reconsideration, Cedars-SinaiHousestaff Association, herein the Petitioner, assertsthat despite disqualifying myself from participationinSt Christopher's Hospital For Children,223 NLRB166 (1976), nevertheless by my participating in Ce-dars-SinaiMedical Center,223NLRB 251 (1976),there was an improper influence upon the result inthe StChristopher'sdecision To this end the Peti-tioner contends that my participation in the instantdecision was disconsonant with proper ethical con-ceptsThere is no merit in this assertion for the fol-lowing reasonsThe opinion of United States Supreme Court Jus-ticeRehnquist in the case ofLaird, Secretary of De-fense, et al v Tatum, et al,409 U S 824 (1972), con-'223NLRB 251 (1976) (Member Fanning dissenting)2The Physicians National Housestaff Association submitted anamuuscuriaememorandum and a supporting document, which we have acceptedand consideredtams a full statement of the controlling ethics in thesematters To put the matter succinctly, the Petitioner'sassertions do not withstand application of the stan-dards of properjudicial conduct See 28 U S C § 455,and the Canons of Judicial Ethics Those provisionsclearly provide that disqualifying myself from con-sideration or participation in theStChristopher'scasewas entirely proper Those same provisions,however, also make clear that there was no basis fordisqualification from participation in the instant de-cision I had no personal interest in this proceeding,not with the parties, nor their respective counsel, norwith the Board's administrative proceedings at theregional level Furthermore, I had no financial inter-est whatsoever in any aspect of this caseThe only other conceivable ground for disqualifi-cation would be the possibility that my opinion con-cerning the substantive legal issues involved might beaffected as a result of my career as an attorney, priorto appointment to the National Labor RelationsBoard Any contention of disqualification on thatground is without foundation Not the least of thereasons is the truth that men and women are chosento fill positions as Members of the Board for the rea-son that, in large part, they have a considerable ac-quaintance with, and have acquired expertise in theconduct of, labor management relations in this coun-tryTo paraphrase Mr Justice Rehnquist,supra,proof that a Member's mind at the time he joined theBoard was a completetabula rasain the area of laborlaw would demonstrate a lack of qualification to siton the Board, not a lack of bias Furthermore, if theprinciple that the Petitioner asserts as determinativeof a Board Member's impartiality were in fact law,then allMembers, including myself, should be re-quired to forthwith disqualify themselves from con-sideration of all cases coming before the Boardwhich present issues on which they have taken a po-sition in the past In my case, this would involve allmatters arising during the 23 years I practiced lawprior to assuming my position on the Board Clearly,this is impractical, and would present the added andvery real danger of instilling a disruptive force intolabor-management relations This is so because it canseldom be predicted with confidence at the time thata case comes to the Board whether the Board will beclosely divided on an issue in that caseWhen aBoardMember disqualifies himself, he raises thespectre of an affirmance of an Administrative LawJudge, or a Regional Director, by an equally dividedBoard, thereby leaving unsettled what may be a far-reaching issue of law in the dynamic labor arenaIt is even clearer when the assertion relates to caseshandled by a Board Member's former partners Ifthiswere to be the rule, I, having left a firm of ap-224 NLRB No 90 CEDARS-SINAI MEDICAL CENTER627proximately 250 lawyers, would rarely if ever be ableto function as intended and required by the statuteIn fact, I personally never represented any hospitalconcerned in either this case or theSt Christopher'scase, nor did I ever represent or take part in a caseinvolving the issues relevant in this caseAccordingly, I find no merit in this contention thatI disqualify myself from participation in this caseMEMBER FANNING,dissentingIwould grant the motion on the substantiveground, and on that ground alone, that the Boarderred in its decision to exclude housestaff officersfrom the coverage of the Act to which Congressclearly entitled them I3Cedars-SinaiMedical Center,223 NLRB 251(see my dissenting opin-ion)